AFFIRMED and Opinion Filed June 1, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01106-CR

                   JEROME ANTWONE SMITH, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 354th District Court
                             Hunt County, Texas
                         Trial Court Cause No. 32030

                       MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Reichek
      In December 2017, Jerome Antwone Smith pleaded guilty to third-degree

felony assault/family violence, impeding breathing or circulation and, pursuant to a

plea bargain, was placed on two years’ deferred adjudication community

supervision.

      In March 2019, the trial court amended appellant’s conditions of community

supervision to require him to serve ninety days in county jail and to extend his

community supervision by two years. Fourteen months later, in May 2020, the State

filed an amended motion to revoke and proceed to adjudication of guilt, alleging

eight violations of community supervision. Specifically, the State alleged that
appellant committed new offenses of evading arrest, assault/family violence, and

assault/bodily injury; failed to pay fees and court costs; failed to reimburse Hunt

County for urinalysis testing; and failed to perform his community service.

      At a hearing in November 2020, appellant pleaded true to all of the allegations

contained in the motion, and the trial court accepted his pleas and adjudicated

appellant guilty on the original offense. The case then proceeded to a punishment

hearing at which appellant’s probation officer and appellant testified.        At the

conclusion of the evidence, the trial court sentenced appellant to ten years in prison.

      On appeal, appellant’s court-appointed attorney filed a brief in which he

concluded the appeal is wholly frivolous and without merit. He also filed an

accompanying motion to withdraw as appointed counsel.

      When an appellate court receives an Anders brief asserting no arguable

grounds for appeal exist, we must determine that issue independently by conducting

our own review of the record. See Anders v. California, 386 U.S. 738, 744 (1967)

(emphasizing court, and not appointed counsel, determines whether case is

“frivolous” after full examination of proceedings); Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991) (quoting Anders). If we conclude, after conducting an

independent review, that “appellate counsel has exercised professional diligence in

assaying the record for error” and agree the appeal is frivolous, we should grant

counsel’s motion to withdraw and affirm the trial court’s judgment. In re Schulman,


                                          2
252 S.W.3d 403, 409 (Tex. Crim. App. 2008); Meza v. State, 206 S.W.3d 684, 689

(Tex. Crim. App. 2006).

      The brief before us meets the requirements of Anders.           It presents a

professional evaluation of the record showing why, in effect, there were no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel

Op.] 1978). Appellant was provided a complete record and advised of his rights to

file a pro se response. He did not file a response.

      We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178

S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court's duty in

Anders cases). We agree the appeal is frivolous and without merit, and we find

nothing in the record that might arguably support the appeal.

      We grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                               /Amanda L. Reichek/
                                               AMANDA L. REICHEK
                                               JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
201106F.U05




                                           3
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JEROME ANTWONE SMITH,                        On Appeal from the 354th District
Appellant                                    Court, Hunt County, Texas
                                             Trial Court Cause No. 32030.
No. 05-20-01106-CR          V.               Opinion delivered by Justice
                                             Reichek; Justices Molberg and
THE STATE OF TEXAS, Appellee                 Garcia participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 1, 2022




                                         4